Title: Richard Claiborne to Charles Petit, 3 February 1781
From: Claiborne, Richard
To: Pettit, Charles



Sir
Richmond. 3d. February. 1781

I hope you will readily excuse me for not writing you before now, when I assure you, that nothing has kept me from it but a close confinement to public business; that I might be able to give you some certain information respecting the Quarter Master’s department in this state. I expect you have, by this time, received Letters from Colonel Carrington, advising you of my Appointment of Deputy Quarter Master for the State of Virginia, and of the circumstances which led to it. It is unnecessary for me to repeat them, therefore I shall proceed to acquaint you with what I have done.
I inclose to you No. 1. a Copy of the arrangement made by Colonel Carrington and myself, and approved of by the Executive. In this you will find, that the Counties are apportioned to each principal Post as a District which is to be under the influence of an assistant Deputy Quarter Master, and that the disposition is calculated for the convenience of Land and Water transportation.
No. 2 is a Copy of some instructions from the Executive to Mr. John Brown, who is Commissioner of the Provision Law for the state, which, by comparing with my arrangement, you will find, that instead of the Continental Quarter Master applying to the Civil Authority in each County, the Deputy Commissioners of the provision Law in the Senatorial Districts, were to furnish all the means of transportation whenever it should be necessary for us to call for them. This plan might have done, but it would have been attended with great delays and expence, as the Senatorial Districts do not corrispond with mine, and the residence of the Deputy Commissioners might have been at too great a distance to answer the immediate demand of the Service.
No. 3 is an Extract from Governor Jeffersons Letter to me, of this day, which confines the means of transportation to be furnished by a single person within each County, so that the assistant Deputy Quarter Masters will call upon the County Commissioners in rotation.
I can assure you, Sir, that no business was ever Undertaken so destitute of means and Support, as the one in which I am engaged. Indeed it is as much as I can say, that the Department had an existance when I took charge of it. There was no System, no Officers, no Stores, nor no money; and what was still worse no credit with the People. You perhaps will ask then upon what principle, or what veiw did I undertake so arduous a task? I engaged from no  other motive, than to promote the service of my Country. The Appointment was proposed to me by Baron Stuben and Colonel Carrington, at a time when the Idea of such a thing had never occured to me; and considering, that by persuing the same Line of diligence I had done in the department before, I might still be useful, I accepted the Commission.
The late invasion of this State, did me great injury! I was considerably advanced in my preparations for business, but the confusion into which the whole Country was thrown by the Enemy, almost unfixed every thing I had done. Myself, with what Officers I had appointed, were obliged to take the Field, and acted for the Troops until the Enemy returned to their Shipping.
I have now engaged all my assistants, and have them fixed at the principal Posts mentioned in the arrangement. No. 4 is a Return of their names. They are every one, Gentlemen of undoubted varacity and with whom I can chearfully serve; but they want instruction in this business. I have taken great pains in giving them every information that I am capable of, and have not the least doubt, if we are properly supported, strict justice will be done to the public, and the business will prosper. To give them the true sense of what a Quarter Master ought to be, will require some time, which I hope you will take into consideration, and not expect more from us than we are able to perform; for be assured, that the business was begun as tho’ there had never been a Department before.
I am now prepared for business, but Sir, one thing is wanting to enable me to answer the purpose of my appointment. Money must be had! With this, in the hands of the Agents, in commencing our operations, we can restore public credit, and equip the Southern army in a short time. The Confidence of the people is lost in the public Officers, and we can only regain it by punctual payments. At present, myself and my Officers are held in a very favorable point of veiw, and the Merchants and others, with whom I have conversed, assure me, that they will spare any thing they have towards equiping the Army, if I can only put them in some sure way of getting paid for their goods. We are considered as having entered the Department, principally from a zeal for the service of our Country; and as I am conscious to myself that it is the Case, I beg you to help me to support this good character throughout the department, while I have the honor to hold it. You will recollect, Sir, that we are nearly all officers who have served with reputation in the army, and would beg that we may not forfeit a thing which  is so dear to us, by entering into an employ, against which great jealousies and Suspicions have prevailed for a long time. By discharging our Contracts punctually at first, we shall establish our credit; and should money fail us after that, we could still proceed by giving Certificates in Specie or Tobacco, to be paid in that or other money equivalent; but at present, such Certificates would be ineffectual. The Merchant must have a return of his money to go on in trade, and it is vain to Attempt to persuade him to any thing contrary to his wishes, and to the prejudice of his interest. I have obtained a Warrant from the Executive on the Treasury of this state for five hundred thousand Pounds, but there is such large draughts before me that I despair of getting any in Season. I have applied frequently, but the Treasurer, who is a very good man assures me that the ten Million which was emitted by the last Assembly, is engaged, including my Warrant, and that it is not in his power to prepare the Money fast enough. The destruction in the press by the Enemy, and the Sett hours for business in the different Boards, are other causes of delay, which I see no likelihood of being removed. There is but one press which can be used; and that has the News papers, the Acts of Assembly, the advice and derections of the Executive, and many other things to print, so that Money hardly gets its portion of time. Nothing can be done by any Board here, except the Treasury, but between Nine O’Clock in the Morning, and ’till two O’Clock in the afternoon; after that all business ceases until the same hours the next day. You will not be Surprised then, that the Money is not signed in time, when it has to go through the hands of the Auditors, after being prepared by the Treasurer; neither will you think me tadious in the business, when I am connected with, and dependant upon men governed by such slow methods. Perhaps it may be right, but as I am of a different way of thinking at this time, I have mentioned the circumstances, that I may not be considered careless of the Public interest. I have only to repeat once more, that Money must be had, or all my endeavors, with those of my Officers, will be ineffectual, and we must fall under the disagreable censure of having undertaken what we were not able to perform. I feel the great weight which is upon my Shoulders, and in behalf of all who have done me the honor to engage with me, I look up to you for Support. It is not with a Veiw of accumulating wealth that we have undertaken the business, but from a zeal to serve our Country. Be good enough then, to enable us to give a Spring to the business at first, and I have not the least  doubt but we shall rise Superior to every difficulty which is before us.
Public credit is so far exhausted here, that I am obliged to make my own personal property liable for houses to Answer the demands of the Service. I beg that you will consider this matter in time, as the money becomes due the 1st. day of January next and be prepared to secure me from Suffering. Had I not have done this, I could not have proceeded in the business but relaying upon my Supporters for timely aid, I did not hesitate to render every assistance in my power.
I have received from Major Forsyth, the method of keeping the Accounts and Returns, addressed to him as Deputy Quarter Master for the state of Virginia, from your Office. In my first Circular Letter to the Assistants, I enjoined upon them in a very Particular manner, the necessity of engaging, as a Clerk, a person well Acquainted with Accounts and Bookkeeping, that the rendering clear and distinct Accounts, was a matter, which I should require particularly of them, and that they should make it one of their first Objects. I am sensible they will do their utmost to give satisfaction; but I am doubtful it will be a difficult task to get persons capable of performing such a matter, as the business of Speculation is too predominant in this part of the Country. There are very few who do not make more in the common trading way, than we can possibly give them from the Public. It was a fortunate circumstance, that I engaged Commissioned Officers to fill the Department; but some of them begin to say already, that if they cannot be enabled to do speedy justice to those with whom they make Contracts, they cannot remain in the business. The Officers from having been in the state Line for a long time, were deprived of service when those Regiments were reduced, and not being reconciled to lead a life of dissipation, did me the honor to enter the Department, or [as?] the Sallery which is allowed by the System was not Sufficient to induce other good men, who were in private business, to engage. However, I shall do my utmost to have the Accounts and returns rendered in Season and as correct as lies in my power.
The State is almost destitute of every kind of Stationary. Blank Books are not to be had. I beg you to send me ten Setts for the Accounts and Returns, which will be appropriated to my Office, and the Nine assistant Deputy Quarter Masters. Be kind enough to send some Paper, wax, Inkpowder and wafers, as they are not to be had here.

I have the honor to be, with great respect and esteem your most obedient Humble Servant,

Rd. Claiborne D Q Mr St Virga.

